DETAILED ACTION
 The communication dated 12/23/2021 has been entered and fully considered.
Claims 1 and 3 have been amended. Claims 1-3 and 4 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is considered to be Kawakami et al. (JP 2003-272595 A), hereinafter KAWAKAMI. KAWAKAMI teaches a heating unit that includes a sealing heater (51), a heater pressing member (52) and a cooling plate (54) [0026; Figs. 1-2]. KAWAKAMI teaches a negative electrode (12) is sandwiched between two separators (11) and the heating unit is raised/lowered to surround the composite of the negative electrode and separators [Figs. 1-2; 0026-0028], which the end faces would be heated in a direction perpendicular to the end faces while being cooled by the cooling plate (54) on the main face. KAWAKAMI further teaches that a heat-shrinkable film is disposed so as to surround an outer periphery of the laminate and at least the separator of the laminate is firmly integrated by bonding with part of the peripheral part [0033]. Furthermore, the heater (51) is shown to be surrounding the end faces as shown in Figure 2 of KAWAKAMI. KAWAKAMI also shows the heating is on the end faces and the cooling is one the main face.
KAWAKAMI fails to suggest, teach or disclose “the sandwiching comprising applying by the cooling plates a predetermined load in the lamination direction of the laminate to compress the laminate to a predetermined thickness” and heating the pair of end faces after 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for “Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529.  The examiner can normally be reached on MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.B./Examiner, Art Unit 1748       

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748